DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,918,724 (‘724).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘724 patent discloses a method of skin care comprising: applying a dermocosmetic composition to a skin surface, the dermocosmetic composition comprising: at least one additive comprising at least one active ingredient; and at least one glycerol-sebacate component having repeating units of (glycerol sebacate); wherein the at least one additive is covalently attached to the glycerol-sebacate component; and wherein the applying comprises applying the dermocosmetic composition as a dermal patch to the skin surface based on Langer's lines.  The claimed additive is found in claims 2-3.  Poly(glycerol sebacate) flour is found in claim 4.  Solvent, water, and surfactant is found in claim 5.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘724 patent.  This is because the ‘724 patent discloses a method for skin care comprising applying to the surface of the skin a dermocosmetic composition similar to that of the present invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gittleman US 2011/0287105 A1, in view of Wang et al. US 2018/0051132 A1.
Gittleman teaches a method for skin care comprising applying to the skin a cosmetic composition comprising additive and a biodegradable polymer, water, solvent and a surfactant.  See abstract and paragraphs 0035, 0051, 0059-0063, and claim 22. 
Gittleman does not teach the claimed biodegradable polymer such as glycerol-sebacate.  However, the use of glycerol-sebacate as a biodegradable polymer for skin care is known in the art.  See for example the teaching in Wang.  Composition comprising poly(glycerol-sebacate) and additive is found in paragraph 0037.  Wang further teaches covalently bond additive such as fatty acid to poly(glycerol-sebacate).  See paragraph 0059.  Repeating unit of the poly(glycerol-sebacate) is found in paragraph 0059.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the poly(glycerol-sebacate) as a biodegradable polymer in view of the teaching of Wang to obtain a skin cosmetic composition useful for skin healing.  This is because Wang teaches a biodegradable polymer such as poly(glycerol-sebacate) useful in cosmetic art, and known for having the following advantageous properties: tissue regeneration in situ may be accomplished by controlled degradation of the unsaturated fatty acid-functionalized poly(glycerol diacid) thus providing controlled release of the fatty acid (e.g., linoleic acid that enhances cell growth).  See paragraphs 0063-0066.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615